DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1, 2, 4, 6-8, 11, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,388,289 to Mazur.
Mazur ‘289 teaches limitations for a “fastener assembly” - as shown and described, “comprising: a fastener” - 12, “comprising: a first portion of a shaft which defines threads” - One of ordinary skill in the art would recognize that the largest diameter portion of the shank of fastener 12 is male threaded corresponding to female thread of fastener hole 24 as described, “a second portion of the shaft” - the tapered portion of shank 12 as shown, “which extends from the first portion of the shaft to a third portion” - the cylindrical portion of shank of 12 nearest the smaller leading end teaches limitation for ‘third portion’, “wherein the second portion of the shaft has a truncated conical shape extending from the first portion of the shaft to a third portion of the shaft” - as shown, “and [[a]] the third portion of the shaft, which extends from the second portion of the shaft, wherein at least a portion of the third portion of the shaft comprises a cylindrical configuration” - as shown at the small end of the shaft, “and an e-nut, comprising threads” - including 10 wherein recitation of ‘e-nut’ in itself does not clearly implicitly define further structure of a nut that might be relied on to patentably distinguish from the well-known structure of the prior art nut, “wherein the threads of the first portion of the shaft are compatible for engagement with the threads of the e-nut" - and the e-nut has multiple wall surfaces connected together such that the multiple wall surfaces extend about an opening of the e-nut” – the prior art has several walls such as 24,26,30,32 that are located ‘about’ the opening.  The broad limitation has not clearly defined structure that might be relied on to patentably distinguish from that of the well known prior art structure.
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” - as shown.
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut - as shown.
As regards claim 6, reference teaches further limitation of “the second portion of the shaft of the fastener has a circular cross section ordinary skill in the art would recognize a circular cross section to be inherent to the teachings of the reference and/or shown in perspective.
As regards claim 7, reference teaches further limitation of “a diameter of the circular cross section of the second portion abutting the first portion of the shaft is greater in dimension than a dimension of a diameter of a second circular cross section positioned abutting the third portion of the shaft” – as shown.
As regards claim 8, reference teaches further limitation of “the third portion of the shaft of the fastener comprises a distal end portion which comprises a beveled portion extending about the third portion” - the geometry of the leading or ‘distal’ end of the prior art fastener 12 teaches taper or bevel as broadly recited.

As regards claim 14, reference teaches further limitation of “with rotating the fastener and advancing the threads of the first portion of the shaft along the threads of the e-nut the second portion of the shaft contacts at least one tine of the e-nut" - with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited in a position wherein the fastener is less advanced into the nut.
As regards claim 15, reference teaches further limitation of “with further rotation of the fastener the planar curved surface of the second portion of the fastener moves along an at least one tine of the e-nut pushing the at least one fine in a direction away from a central axis of the fastener - with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited in a position wherein the fastener is less advanced into the nut wherein tine 30 is moved radially outwards due to contact with the tapered portion as the fastener is advanced.
As regards claim 21, reference teaches further limitation of “the at least one tine” - 30, “includes a securement flange” - portion of 30 shown to be in contact with 12 in Fig 4, “which moves with the at least one tine in the direction away from the central axis of the fastener” - inherent to the geometry of the prior art structure.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur.
Although Mazur ‘289 illustrates the head defines a hex drive for receiving a tool, the reference does not teach “the head defines an opening for receiving an insertion of a tool”.  However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the head with an opening for receiving a tool such as single or cross-slot or hexagonal opening for example where examiner takes Official Notice that the example opening geometries cited are well known in the art as equivalent to the illustrated hex drive for receiving a tool and would not otherwise affect function of the arrangement.

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur in view of U.S. Pat. No. 5,306,091 to Zaydel.
As regards claims 12, and 24 although Mazur ‘289 illustrates the leading or ‘distal’ end comprises a rounded surface, not (claim 12) “the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft” or (claim 24) “the distal end of the third portion of the shaft of the fastener comprises a planar surface”, Zaydel ‘091 for example discloses that it’s well known in the art to provide a planar distal end that is perpendicular to the axis of the fastener. It would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide the fastener of Mazur ‘289 with a planar end that is perpendicular to the axis of the fastener as well known In the art as manufacturing expedient or design choice since it would not otherwise affect function of the arrangement. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  While it is appreciated that Applicant has disclosed a nut that has geometric features different from that of the prior art relied on, the broad limitations for the nut upon which 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677